Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment and response filed 9/28/20 is acknowledged and has been entered.  Claims 37, 38, 40, 45, 47, 49, 54, 69 and 70 are presently being examined.

2.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 37, 38, 40 and 66-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.  Instant base claim 37  recites “A non-natural, modified 1-2 molecule from a human native NKG2D ligand molecule, wherein said domain molecule comprises an amino acid sequence having at least 95% identity to the entirety of SEQ ID NO: 16, and wherein in said amino acid sequence having at least 95% identity to the entirety of SEQ ID NO: 16, one or more of the positions corresponding to positions 80, 151, 152 and 153 of SEQ ID NO: 16 have a different amino acid residue as compared to SEQ ID NO: 16.”  

There is no definition of “non-natural” in the instant specification, nor of modified.  The open transitional phrase “comprises” before “an amino acid sequence having at least 95% identity to SEQ ID NO: 16” opens the claim to encompass an amino acid sequence having 95% or more sequence identity to SEQ ID NO: 16 (an 189 amino acid sequence) plus additional N-and-or-C flanking sequence(s).  At least 95% identity to SEQ ID NO: 16 allows for up to 9 amino acid differences. 

4.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 47 and 63 under 35 U.S.C. 102(a)(i) as being anticipated by A_Geneseq Accession No. AEF94653.

Applicant has amended instant base claim 37 to recite that the % identity is at least 95% identity and that there are one or more changes at one of positions 80, 151, 152 or 153 as compared to the sequence of SEQ ID NO: 16, the latter limitation of which (i.e., one or more of the changes) the art reference does not teach.  Claim 63 has been canceled.

5. Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 45, 47, 49, 63 and 68 under 35 U.S.C. 102(a) (i) as being anticipated by US 20030147847 A1.  

Applicant has changed the dependency of claim 45 to depend upon claim 37, and the other claims to ultimately depend upon claim 37. Applicant has amended instant base claim 37 to recite that the % identity is at least 95% identity and that there are one or i.e., one or more of the changes) the art reference does not teach.  Claims 63 and 68 have been canceled.

6.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 37 and 40 under 35 U.S.C. 102(a) (i) as being anticipated by UniProt Q5VY80 (2004) as evidenced by UniProt Acc No Q5VY80 (2019) and by emboss needle 224926 (2020).

Applicant has amended instant base claim 37 to recite that the domain molecule comprises an amino acid sequence having at least 95% identity to the entirety of SQ ID NO: 16 and that there is/are a change of amino acid residue at one or more of positions 80, 151, 152 or 153 as compared to the sequence of SEQ ID NO: 16, the former of which (i.e., one or more of the changes) the art reference does not teach, as the ULBP6 sequence comprises a difference at position 80, but does not comprises a sequence at least 95% to instantly recited SEQ ID NO: 16 as there are 11 amino acid differences.

7.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 7 and 40 under 35 U.S.C. 102(a) (i) as being anticipated by UniProt Q6H3X3 (2004) as evidenced by UniProt Acc No Q6H3X3; QGH3X2 (2019) and by emboss needle 224554 (2020).  

Applicant has amended instant base claim 37 to recite that the domain molecule comprises an amino acid sequence having at least 95% identity to the entirety of SQ ID NO: 16 and that there is/are a change of amino acid residue at one or more of positions 80, 151, 152 or 153 as compared to the sequence of SEQ ID NO: 16, the former of which (i.e., one or more of the changes) the art reference does not teach, as the ULBP6 sequence comprises a difference at position 80, but does not comprises a sequence at least 95% to instantly recited SEQ ID NO: 16 as there more than 9 amino acid differences.

8.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claim 68 under 35 U.S.C. 102(a) (i) as being anticipated by Radaev et al (Immunity, 2001, 15: 1039-1049) as evidenced by an admission in the specification at [0035].  

Applicant has canceled claim 68.  
  
9.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 38, 63 and 66 under 35 U.S.C. 103 as being unpatentable over 
Watson et al (Protein Expression and Purification, 2011, 79: 44-48) in view of Radaev et al (Immunity, 2001, 15: 1039-1049).

Applicant has canceled claims 63 and 68. In addition, Applicant has amended instant base claim 37 to recite that the domain molecule comprises an amino acid sequence having at least 95% identity to the entirety of SQ ID NO: 16 and that there is/are a change of amino acid residue at one or more of positions 80, 151, 152 or 153 as compared to the sequence of SEQ ID NO: 16, the latter of which the art references do not teach.
 
10.  Applicant’s amendment filed 9/28/20 has overcome the prior rejection of record of claims 37, 40 and 67 under 35 U.S.C. 103 as being unpatentable over Watson et al (Protein Expression and Purification, 2011, 79: 44-48) in view of Radaev et al (Immunity, 2001, 15: 1039-1049) as applied to claims 38, 63 and 66 above, and further in view of UniProt Q5VY80 (2004) as evidenced by UniProt Acc No Q5VY80 (2019) or further in view of UniProt Q6H3X3 (2004) as evidenced by UniProt Acc No Q6H3X3; QGH3X2 (2019). 

See above at item #9.

11.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 47, 49 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 9/28/20.  

The specification does not disclose how to make and/or use the instant invention, the modified 1-2 domain molecule of claim 37, further comprising an attached heterologous molecule or heterologous atom.

The specification has not enabled the breadth of the claimed invention because the claims encompass a polypeptide that further comprises an attached heterologous atom.  

One of skill in the art was aware that an atom is the smallest component of an element having the chemical properties of the element. Evidentiary reference Chemical Dictionary (2021, 1 page) teaches that an atom is composed of elections and a nucleus containing protons and neutrons.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed modified 1-2 domain molecule can be made and/or  used wherein it comprises a heterologous atom.   

The modified 1-2 domain molecule of claim 37 comprises an amino acid sequence having at least 95% identity to the entirety of SEQ ID NO: 16, wherein in said amino acid sequence having at least 95% identity to the entirety of SEQ ID NO: 16, one or more of the positions corresponding to positions 80, 151, 152 and 153 of SEQ ID NO: 16 have a different amino acid residue as compared to SEQ ID NO: 16.  

The specification discloses that SEQ ID NO: 16 is the alpha 1 and alpha 2 domains of human ULBP2 ligand for NKG2D ([0035]) and further discloses that a heterologous atom is one that is not naturally or normally found in physical conjunction with the subject molecule ([0048]).

The specification does not disclose any working examples of the said claimed variant of SEQ ID NO: 16 recited in instant base claim 37 that has an attached heterologous atom. 

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 37, 38, 40, 45, 47, 49 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 and 21 of U.S. Patent No.10,259,858 as evidenced by Table 9 of ‘858.

This is a new ground of rejection necessitated by Applicant’s amendment filed 9/28/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘858 recites a non-natural, modified 1-2 domain of a NKG2D ligand that binds the non-natural NKG2D receptor recited at part (a) and that (b) comprises the amino acid sequence of SEQ ID NO: 87 but in which one or more of the amino acids at positions 154-159 have been replaced.  SEQ ID NO: 87 of ‘858 is identical to instantly recited SEQ ID NO: 16, but for C8S/R80W (the latter substitution at position 80 meeting the limitation of instant claim 37 and is missing residues 187-189 (see the evidentiary reference Emboss Needle comparison of instantly recited SEQ ID NO: 16 with SEQ ID NO: 87 of 10259858). The claim of ‘858 requires at least one more amino acid substituent at one of positions 154-159.  Six amino acid residue differences is within the nine amino acid differences necessary to provide at least 95% identity to the entirety of instantly recited SEQ ID NO: 16. With regard to the limitation recited at part “(a)” in claim 9 of ‘858, Table 9 of ‘858 discloses changes at one or more of positions 154-159 that result in binding to the non-natural NKG2D 152A receptor.  With regard to the limitation “immunogen” recited in instant claim 45, this claim is included in the rejection because the said limitation is not defined in the instant specification, “immunogen” as commonly used in the art refers to something that can elicit an immune response, and the antibody or antigen-binding fragment thereof that are recited in the claims of ‘858 can be immunogens if they comprise non-species specific residues as compared to another species to which they are administered (e.g., human versus mouse, human versus rat).

Claims 37, 38, 40, 45, 47, 49 and 70 are directed to an invention not patentably distinct from claims 9-12 and 21 of commonly assigned 10,259,858, as enunciated above.
   
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 10,259,858, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15. Claims 47 and 49 are objected to because:  Applicant has added new claim 70 and has changed the dependency of claims 47 and 49 to depend thereon.  A claim may not depend upon a later numbered claim. This is a new objection necessitated by Applicant’s amendment filed 9/28/20.
 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

16.  Claims 54 and 69 are objected to as depending upon a rejected base claim.
An amino acid sequence comprising the amino acid sequence of SEQ ID NO: 85 but with a C8S mutation is free of the prior art. An amino acid sequence which comprises the amino acid sequence of SEQ ID NO: 85 is free of the prior art.

17.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644